Citation Nr: 1242636	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for status-post cyst removal from the left chest with a residual scar and surgical neuropathy, prior to June 22, 2011.

2.  Entitlement to a rating in excess of 10 percent for status-post cyst removal from the left chest with a residual scar and surgical neuropathy, from June 22, 2011.

3.  Entitlement to a separate, compensable rating for a surgical scar of the left chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 2000 to January 2007.  He was awarded the Bronze Star Medal and Combat Infantry Badge.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of RO in Salt Lake City, Utah.  Jurisdiction of the Veteran's claims file was transferred to the RO in Winston-Salem, North Carolina.  

In November 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In April 2011, the Board remanded this matter to the RO, via the Appeals Management Center (AMC), for additional development.  

In an August 2011 rating decision, the AMC granted a higher 10 percent rating for residuals of the cyst removal from June 22, 2011.  As a higher rating for this disability is assignable before and after this date and the Veteran is presumed to seek the maximum available benefit, the claim for initial higher ratings (as characterized on the title page) remain viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA electronics claims file has been reviewed in conjunction with the disposition of the issues on appeal. 



FINDINGS OF FACT

1.  Prior to June 22, 2011, the residuals of the cyst removal from the left chest were moderate in nature, manifested by constant numbness in the left chest with weakness and intermittent shooting pain; the surgical scar was superficial, stable, not painful, measured less than 929 sq. cm., and did not result in any functional impairment.

2.  From June 22, 2011, the residuals of the cyst removal from the left chest have not been severe in nature and have continued to be manifested by constant numbness in the left chest with weakness and intermittent shooting pain.

3.  From June 22, 2011, the surgical scar of the left chest has been tender on examination.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating for residuals of a cyst removal from the left chest have been met prior to June 22, 2011.  38 U.S.C.A. §§ 1155, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8519 (2012).

2.  The criteria for a rating in excess of 10 percent for residuals of a cyst removal from the left chest have not been met from June 22, 2011.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8519.

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for a surgical scar of the left chest have been met from June 22, 2011.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The claim for a higher rating for residuals of a cyst removal from the left chest arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The U.S. Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was afforded VA examinations for residuals of the cyst removal in November 2006 and June 2011.  During the hearing, the Veterans Law Judge clarified the issue on appeal and asked questions designed to elicit information about any additional evidence that may have been overlooked.  These actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

Legal Criteria

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 .

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected residuals of a cyst removal from the left chest have been evaluated under Diagnostic Code 7819-7802.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The present rating is assigned under Diagnostic Code 7819 for benign skin neoplasms, which is evaluated under Diagnostic Code 7802 for scars not of the head, face, or neck, that are superficial and nonlinear.  See 38 C.F.R. § 4.118.  Nonetheless, all applicable rating criteria will be considered.

Under Code 7819, benign skin neoplasms are to be rated as disfigurement of the head, face or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804 or 7805), or based on impairment of function.  38 C.F.R. § 4.118. 

The Board notes that the criteria for rating skin disabilities were revised, effective October 23, 2008.  Those amendments only apply to applications for benefits received on or after October 23, 2008 or where the Veteran specifically requests review under those regulations.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  In this case, the Veteran's application for benefits was received before October 23, 2008.  Additionally, while the Veteran can request a review under the new criteria, the Veteran has not requested such a review.  Therefore, the amended skin regulations effective October 23, 2008 are not for application in this case.

Diagnostic Code 7802 provides a 10 percent evaluation for scars, other than the face or neck, which are superficial and do not cause limitation of motion, and cover an area of 144 square inches (929 square centimeters). 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides for evaluation of disabling effects of scars not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 

The evidence also indicates that the Veteran sustained an injury to the long thoracic nerve as a result of the cyst removal.  (See June 2011 VA examination).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Under Diagnostic Code 8519, a 10 percent evaluation is assigned for moderate incomplete paralysis of the long thoracic nerve of the major or minor arm.  A 20 percent evaluation is assigned for severe incomplete paralysis of the long thoracic nerve of the major or minor arm.  A 30 percent evaluation is assigned for complete paralysis of the long thoracic nerve of the major or minor arm; inability to raise the arm above shoulder level, winged scapula deformity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8519 (2012).  This is not to be combined with lost motion above the shoulder level.  See 38 C.F.R. § 4.124a, Diagnostic Code 8519, Note (2012).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  See 38 C.F.R. § 4.6  (2012).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Analysis

In this case, the Veteran asserts that he is entitled to higher initial ratings for the residuals of the cyst removal from the left chest.  A noncompensable rating has been assigned prior to June 22, 2011, and a 10 percent rating has been assigned since that date.  As will be explained further below, the Board finds that a uniform 10 percent rating is warranted for nerve involvement related to the cyst removal throughout the appeal period.  Furthermore, a separate 10 percent rating is warranted for the surgical scar from June 22, 2011.

During service, the Veteran complained of a painful mass in his left breast that was exacerbated from carrying a rucksack.  In October 2002, he underwent a subcutaneous mastectomy, resulting in a semilunar incision measuring 1 cm.  

A VA general medical examination was conducted in November 2006.  During the examination, the Veteran complained of having left chest wall numbness since the surgery in 2002.  He complained of numbness and tingling in the precordial region, but there was no pain or functional impairment.  On physical examination, there was decreased sensation in the left precordial area and a left inferior areolar scar measuring 4 cm x 0.2 cm with hypopigmentation.  There scar did not exhibit hyperpigmentation, abnormal texture, keloid formation, tissue loss, edema, inflammation, instability, adhesion, ulceration, disfiguration, or tenderness.  

In his August 2007 notice of disagreement (NOD), the Veteran stated that he had a noticeable loss of strength in the left side of his chest since the surgery.  He also complained of bilateral shoulder pain from having to carry heavy loads long distances during service.  He said he frequently lost sensation in both arms, and had weakness and pain while stationary and with movement.  He also noticed a grinding sensation with movement.  The RO interpreted the NOD to include a claim for service connection for a bilateral shoulder disability, and, in a November 2007 rating decision, the RO granted service connection for arthritis of the left shoulder and subluxation of the right acromioclavicular joint.

During the November 2010 Board hearing, the Veteran testified that he experienced constant numbness in his left chest and front shoulder.  (Hearing Transcript, pg. 2).  He also said he experienced shooting pain on movement of his left shoulder and while lifting.  Id.  

Another VA general medical examination was conducted in June 2011.  During the examination, the Veteran reported that after the surgery to remove the cyst, the area around the scar was numb.  About three months later, he said he began having shooting pains towards the left shoulder.  He said the numbness was constant and the shooting pain was intermittent, depending on the activity involved.  He said that he was limited in his exercise abilities because his left side was weaker and that pulling and lifting were affected.  He reported that the condition had not gotten worse or better; however the examiner indicated that the course since onset was progressively worse.  On physical examination, there was semicircular, linear scar below the left nipple.  It was numb to the touch with tenderness.  The numbness extended toward the left axilla area in the pectoral area.  Pinprick sensation was also abolished in the same area.  There were no changes in skin color.   Weakness in the upper left arm was 4/5 when compared to the rest of the muscle groups, which were 5/5.  The examiner noted that the Veteran would have difficulty lifting, pushing, and pulling.  The examiner indicated that the area of injury to a peripheral nerve was most likely the long thoracic nerve and that the shooting pains the Veteran experienced were related to the surgery.  

At the outset, the Board acknowledges that the Veteran is competent to give evidence about what he has experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this regard, he has testified and provided statements to healthcare providers indicating that he has had constant numbness and intermittent shooting pains since shortly after the surgery in 2002.  He has also indicated that his symptoms have been essentially the same throughout the appeal period.  The Board finds his testimony and statements credible.  

The residuals of the cyst removal have been manifested by a scar, left chest wall numbness, weakness, and shooting pains.  In the August 2011 rating decision, a 10 percent evaluation was assigned based on evidence of moderate nerve damage.  In this regard, the Board notes that the nerve involvement is not just sensory, but also involves shooting pain and weakness in the left upper extremity.  Although the November 2006 VA examination only noted numbness and tingling without any functional impairment, the Veteran's statements since service have consistently included complaints of weakness and shooting pain.  Therefore, the Board finds that a uniform 10 percent rating for associated nerve involvement is warranted throughout the appeal period.  

The Board, however, does not find that a rating higher than 10 percent is warranted at any point during the appeal period.  The evidence does not show severe symptomatology associated with the injury to the long thoracic nerve.  In this regard, the evidence indicates the Veteran only has mild weakness in the upper left extremity (4/5).  There is no evidence of any loss of reflexes or muscle atrophy.  The shooting pain is intermittent rather than constant.  For these reasons, the Board does not find that a higher, 20 percent rating is warranted under Diagnostic Code 8519.  The 10 percent rating contemplates moderate symptomatology and is consistent with the Veteran's reports of constant numbness, intermittent shooting pain, and weakness.

The Board has also considered whether a separate compensable rating is warranted for the surgical scar.  The evidence indicates the scar only measures 4 cm x 0.2 cm and is superficial and stable.  Therefore, a compensable rating is not warranted under Diagnostic Codes 7802 or 7803.  Regarding Diagnostic Code 7804, the November 2006 VA examiner indicated that there was no reported pain and no tenderness on examination.  The June 2011 VA examiner, however, indicated that the scar was tender on touch.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate, 10 percent rating is warranted from June 22, 2011, which is the first indication in the record that the scar was painful on examination.  

As noted above, in addition to the medical evidence, the Board has considered the Veteran's testimony and lay statements concerning his symptoms, which he is certainly competent to report.  See, e.g., Layno, 6 Vet. App. at 470 and Grottveit, 5 Vet. App. at 93 (1993).  The Board also finds these statements credible, but that the medical findings elicited by skilled professionals are more probative and, for the reasons stated above, do not provide for higher ratings than those assigned above.

In reaching this decision, the Board has also considered whether the Veteran may be entitled to extraschedular ratings pursuant to 38 C.F.R. § 3.321 (2012).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology involving chest wall numbness, shooting pain, and weakness due to an injury to a peripheral nerve.  Diagnostic Code 8519 contemplates the type of symptomatology described by the Veteran.  Furthermore, the Veteran has reported tenderness associated with the scar, which is contemplated in Diagnostic Code 7804.  Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  During the November 2010 Board hearing and June 2011 VA examination, the Veteran reported that he was employed in construction and worked as an instructor.  He said he had not lost any time from work, but was restricted in his teaching by the equipment he was able to lift.  He does not assert, nor does the evidence show, that he is unemployable due to the service-connected residuals of a cyst removal.  Therefore, the Board does not find that a claim for a total rating based on individual unemployability (TDIU) is reasonably raised by the record.  

In this case, the Board finds that a 10 percent rating, but no higher, is warranted for residuals of the cyst removal throughout the appeal period.  The Board also finds that a separate, 10 percent rating is warranted for the surgical scar of the left chest from June 22, 2011.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Prior to June 22, 2011, an initial 10 percent rating for residuals of a cyst removal from the left chest is granted.  To this extent, the appeal is allowed subject to the law and regulations governing the award of monetary benefits. 

From June 22, 2011, a rating in excess of 10 percent for residuals of a cyst removal from the left chest is denied.

From June 22, 2011, a separate 10 percent rating for a surgical scar of the left chest is granted.  To this extent, the appeal is allowed subject to the law and regulations governing the award of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


